April 30, 2014




                                JUDGMENT

                The Fourteenth Court of Appeals


          TANGLEWOOD HOMES ASSOCIATION, INC., Appellant

NO. 14-11-01088-CV                         V.

    STEWART A. FELDMAN, MARLA B. FELDMAN, AND MICHAEL T.
                   KELLY, TRUSTEE, Appellees
                ________________________________

    STEWART A. FELDMAN, MARLA B. FELDMAN, AND MICHAEL T.
                   KELLY, TRUSTEE, Appellants

NO. 14-11-01089-CV                         V.

          TANGLEWOOD HOMES ASSOCIATION, INC., Appellee
                ________________________________

       This cause, a consolidated appeal from the judgment in favor of appellees
and cross-appellants, Stewart A. Feldman, Marla B. Feldman, and Michael T.
Kelly, Trustee, signed, December 22, 2011, was heard on the transcript of the
record. We have inspected the record and find error in the judgment. We therefore
REVERSE the portion of the trial court’s judgment awarding monetary damages
to Stewart A. Feldman, Marla B. Feldman, and Michael T. Kelly, Trustee, and we
RENDER judgment that they take nothing on their causes of action seeking
monetary damages. In addition, we REVERSE the portion of the trial court’s
judgment awarding attorneys’ fees to Stewart A. Feldman, Marla B. Feldman, and
Michael T. Kelly, Trustee, and RENDER judgment that they take nothing on their
claims for attorneys’ fees. We AFFIRM the remainder of the judgment.

      We further order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.